Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on July 16, 2019, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on July 16, 2029 and April 6, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Interpretation
4     Claims 1-18 recite various units (a first acquisition unit, a skill-level calculation unit, a second acquisition unit, an instruction determination unit, and an output unit, etc.). However, they are not presumed to invoke 112(f). Claims are directed to a device comprising a processor configured to with a program to perform operations comprising: a first acquisition unit …” “operation as a skill-level calculation unit …”, “operation as a second acquisition unit …”, “operation as an instruction determination unit …”, and “operation as an output unit”.  Thus, the claimed units are description of operations (i.e., steps such as acquiring sensing data …). It is evidenced by claim 19. Thus, the claimed various units are not interpreted under 112(f). 



Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

6.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a device and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: acquire movement data to measure a movement of a target operator…, calculate a skill level of the target operator…, acquire movement data of a model operator…, compare the movement data of the model operator with the movement data of the target operator, determine an instruction that allows the movement of the target operator to approach the movement of the model operator…, and output the information associated with the instruction determined…, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of acquire movement data to measure a movement of a target operator…, calculate a skill level of the target operator…, acquire movement data of a model operator…, compare the movement data of the model operator with the movement data of the target operator, determine an instruction that allows the movement of the target operator to approach the movement of the model operator…, and output the information associated with the instruction determined…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the claim elements “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and a memory, and using the processor to perform acquire, calculate, acquire, compare, determine, and output steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of acquire, calculate, acquire, compare, determine, and output steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “acquire movement generated by using one or a plurality of sensors to measure a movement of a target operator”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception the claim is directed to an abstract idea. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “acquire movement generated by using one or a plurality of sensors to measure a movement of a target operator” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “acquire movement generated by using one or a plurality of sensors to measure a movement of a target operator” do not providing any improvements to the computer functionality, improvements to the plurality of sensors, they are just merely used as general means for collecting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 

            In this case, the present Specification described in para [0051]  “The work support device 1 may be an information processing device designed exclusively for providing a25 service; beyond this the work support device 1 may be a general purpose server device, a personal computer (PC) or the like; and para [0034] “The sensors are not specifically limited as long as the movement of the target operator 50 can be detected, and may be selected as appropriate in accordance with the form of implementation. Further, the number of the sensors is not specifically limited, and may be selected as appropriate in accordance with the form of implementation. In one or more 25embodiments, a camera 30, a load cell 31, and an electrooculography sensor 32 are used as the examples of the sensors”, as using a general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). 
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “acquire movement generated by using one or a plurality of sensors to measure a movement of a target operator” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “acquire movement generated by using one or a plurality of sensors to measure a movement of a target operator”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the plurality of sensors, they just merely used as general means for collecting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites acquire other movement data generated using the one or plurality of sensors…, analyze the acquired other movement data and determine Claim 3 recites identify one or a plurality of feature amounts…, determine the instruction in accordance with the difference…; Claim 4 recites compare the movement data of the model operator…, determine the instruction with respect to at least one of the plurality of basic operations…; Claim 6 recites calculate a performance index for each basic operation…, calculate the skill level by adding together the performance indexes….; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 19 and 20 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 19 directed to method, independent claim 20 directed to a medium, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.







  Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.     Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mason  et al. (hereinafter Mason, US 2019/0278263).
             Regarding to claim 1, Mason discloses a work support device comprising a processor configured with a program to perform operations comprising:
           operation as a first acquisition unit configured to acquire movement data generated by using one or a plurality of sensors to measure a movement of a target operator performing a work step (para [0021], The driving capacity information 260 can include information collected using one or more sensors. The sensors, as used herein, can include sensors which are positioned either internal (e.g., positioned inside the vehicle) or external (positioned on the exterior of the vehicle). Exemplary sensors, which can be adapted for the systems and methods described herein, include image capture devices (e.g., cameras, thermal imaging), audio devices (e.g., microphones), and others);
           operation as a skill-level calculation unit configured to calculate a skill level of the target operator with respect to the work step by analyzing the acquired movement data, the skill level indicating a degree on a spectrum of whether the target operator can suitably accomplish the work step (para [0014], Once the system and methods have determined the operator's skill level (e.g., operator proficiency), the system and methods can then allow for an appropriate level of vehicle interaction and control. In one example, when maximum skill level is determined, the vehicle can permit the maximum spectrum of behavior. In this regard, the operator can then operate the vehicle in any environment and in any area. However, if the operator is not highly skilled or their normal skill level is otherwise affected (i.e., a new operator or a temporarily diminished operator); para [0030], the proficiency level 255 can be either tiered or individually-associated implementations. In a tiered implementation, the proficiency level for one or more vehicle systems 140 is generalized into a skill range, such as a skill range from novice to expert. In one example of a tiered implementation, once the driving capacity metric 265 reaches a level considered to be intermediate, all vehicle systems 140 are made available in non-highway environments. In individually-associated implementations, the proficiency level 255 for each of the vehicle systems 140 is presented individually and vehicle systems 140 are controlled based on said individual measurement);
 The proficiency level 255 of the operator can be determined with regards to an anticipated behavior 285. The anticipated behavior 285 can be a vehicle control behavior, expected by the vehicle regulation system 170, from the operator. The anticipated behavior 285 can be derived from a variety of sources, including collected operator information (e.g., the use of a plurality of operator sources to create an operator model), optimal operator information (e.g., an expert operator), vehicle control models (e.g., expected operator behavior based on the operations of an autonomous driving system), or others which can provide an indication of the expected operator behavior; para [0029], the anticipated behavior 285 can be stored as part of the operator model 280. The operator model 280 is a collection of information which provides guidance to the vehicle regulation system 170 regarding the quality of one or more driving behaviors and actions. The operator model 280 can include driving information collected regarding one or more operators); 
           operation as an instruction determination unit configured to compare the acquired movement data for the model operator with the acquired movement data of the target operator and determine an instruction that allows the movement of the target operator to approach the movement of the model operator with respect to the work step on the basis of results of comparison (para [0035], The comparison module 230 can then apply the driving capacity metric 265 and the environmental information 270 to a determined vehicle system proficiency 250. Initially, the comparison module 230 forms a vehicle system proficiency 250. The vehicle system proficiency 250 can be created based on the environmental information 270, circumstantial expectations based on other operator performance or model systems (e.g., the operator model 280), or others; para [0045], The above information can be compared with the operator model 280 to create the vehicle system proficiency make a determination of the inputs from a possible operator (e.g., operator 304) which can maintain control and/or safety for each of the system of the vehicle 100, otherwise referred to as the vehicle system proficiency 250); and
           operation as an output unit configured to output information associated with the instruction determined (para [0061], the method 400 can offer guidance to the operator related to the proficiency level. The guidance can include the operator proficiency level, explanation as to the scoring and the measurements, and possible areas of improvement. The guidance can be delivered verbally, such as through a display. One such display, which can be adapted for the method 400, is the display 324 of the vehicle 100).
            Regarding to claim 2, Mason discloses work support device according to claim 1, wherein
           the processor is configured with the program to perform operations such that operation as the first acquisition unit comprises operation as the first acquisition unit configured to acquire other movement data generated using the one or plurality of sensors to measure the movement of the target operator performing the work step after the output unit outputs the information associated with the instruction (para [0034], the measurement module 220 receives input from a sensor system, such as the sensor system 120. The information received can include information regarding operator performance in operating the vehicle 100 and information about the environment and surroundings. The sensors of the sensor system 120 can include image capture devices, audio capture devices, LIDAR, RADAR, and others);
           the processor is configured with the program to perform operations further comprising: operation as a skill acquisition determination unit configured to analyze the acquired other movement data and determine whether the target operator learned the movement with respect to the work step in accordance with the instruction (para [0027], The evaluation module 240 generally includes instructions that function to control the processor 110 to determine, using the comparison, a proficiency level 255 of the operator for the vehicle system. The proficiency level 255 of the operator is the operator's competence and proficiency, as determined from the driving capacity metric, for the vehicle systems being considered. The proficiency level 255 of the operator can be determined with regards to an anticipated behavior 285), and
            the processor is configured with the program to perform operations such that operation as the output unit comprises operation as the output unit configured to repeat the output of the information associated with the instruction until the skill acquisition determination unit determines that the target operator learned the movement with respect to the work step in accordance with the instruction (para [0076], The vehicle 100 can include an output system 135. An output system" includes any device, component, or arrangement or groups thereof that enable information/data to be transmitted to the vehicle or presented to a vehicle passenger (e.g. a person, a vehicle passenger, etc.). The output system 135 can be configured to communicate sensor data and other information to the vehicle regulation system 170).
            Regarding to claim 3, Madson discloses work support device according to claim 1, wherein
           the movement data comprises a plurality of feature amounts associated with the movements with respect to the work step (para [0021], Data collected by the sensors about the operator, which can be used in producing the driving capacity information 260, includes facial expressions, gaze, positioning, actions which result in vehicle movement, attentiveness and alertness, and others. As such, the driving capacity information 260 is information related to the driving capacity of an operator and can include the driving capacity metric 265); and
            the processor is configured with the program to perform operations such that operation as the instruction determination unit comprises operation as the instruction determination unit configured to:
            identify one or a plurality of feature amounts exhibiting a large difference between the target operator and the model operator on the basis of the results of comparison (para [0024], The vehicle system proficiency 250 can be individualized to specific vehicles systems or provided generally. In some embodiments, the vehicle system proficiency 250 can be tiered, in that all systems of a specific level are made available, once the operator is determined to have a driving capacity metric 265 which qualifies the operator for that level of access. In other embodiments, the vehicle system proficiency 250 is individually associated, such that the access levels available to the operator are controlled with respect to operator performance with that vehicle system); and
The comparison module 230 can further include instructions to compare the driving capacity metric 265 and the vehicle system proficiency 250. Once the vehicle system proficiency 250 has been established, the driving capacity metric 265 can be compared with the vehicle system proficiency 250. The comparison from the comparison module 230 can include qualitative measurements (e.g., the operator is performing steering functions at an "average level") and quantitative measurements (e.g., minimum vehicle system proficiency for access to the steering system is 2.5 out of 10, and the driving capacity metric 265 for the operator is 6.7)).
            Regarding to claim 4, Mason discloses work support device according to claim 1, wherein the work step comprises a plurality of basic operations, and the processor is configured with the program to perform operations such that operation as the instruction determination unit comprises operation as the instruction determination unit configured to:
            compare the movement data of the model operator with the movement data of the target operator for each basic operation (para [0045], The above information can be compared with the operator model 280 to create the vehicle system proficiency make a determination of the inputs from a possible operator (e.g., operator 304) which can maintain control and/or safety for each of the system of the vehicle 100, otherwise referred to as the vehicle system proficiency 250); and
            determine the instruction with respect to at least one of the plurality of basic operations (para [0046], The comparison can be a determination of whether the driving capacity metric 265 falls within or near the vehicle system proficiency 250. In further embodiments, the comparison of the comparison module 230 can be based on proximity to the input or input ranges set by the vehicle system proficiency 250. The comparison of the comparison module 230 can further include statistical measures of the driving capacity metric 265 to the vehicle system proficiency 250).
            Regarding to claim 5, Mason discloses work support device according to claim 4, wherein each basic operation comprises at least one cycle of human cognitive information processing, the processor is configured with the program to perform operations such that:
            operation as the first acquisition unit comprises operation as the first acquisition unit configured to acquire movement data generated by using a plurality of sensors to measure a sensory activity and a physical activity of the target operator (para [0039], The vehicle 100 can further include internal sensors 315, such as an image capture device 312a and 312b (e.g., a camera or an infrared sensor) and/or one or more audio capture devices 314a and 314b (e.g., microphones or SONAR));
           operation as the skill-level calculation unit comprises operation as the skill-level calculation unit configured to analyze the movement data comprises evaluating at least one of accuracy, speed, stability and rhythm of each basic operation (para [0022], the driving capacity metric 265 can be a series of measurements related to driving characteristics. The driving capacity metric 265, though inherently related to the vehicle system 140 it was sourced from, can be applicable, directly or indirectly, to each of the vehicle systems 140. Exemplary embodiments of the driving capacity metric 265 include change in position, velocity, acceleration, surging, distance from obstacles, maintenance of lane position and others); and
           operation as the skill-level calculation unit comprises operation as the skill-level calculation unit configured to calculate the skill level in accordance with results of the evaluation (para [0014], Once the system and methods have determined the operator's skill level (e.g., operator proficiency), the system and methods can then allow for an appropriate level of vehicle interaction and control. In one example, when maximum skill level is determined, the vehicle can permit the maximum spectrum of behavior).
            Regarding to claim 6, Mason discloses work support device according to claim 5, wherein the processor is configured with the program to perform operations such that operation as the skill-level calculation unit comprises operation as the skill-level calculation unit configured to:
            calculate a performance index for each basic operation in accordance with the results of evaluation (para [0022], The driving capacity metric 265 is information collected by the vehicle regulation system 170 regarding the operator's performance with one or more of the vehicle systems 140. The driving capacity metric 265 can be stored as part of the driving capacity information 260. The driving capacity metric 265 can be expressed numerically, such as a series of numbers or ranges which indicate some portion of the operator's performance regarding one or more systems); and
           calculate the skill level by adding together the performance indexes for the basic operations (para [0030], the proficiency level 255 can be either tiered or individually-associated implementations. In a tiered implementation, the proficiency level for one or more vehicle systems 140 is generalized into a skill range, such as a skill range from novice to expert. In one example of a tiered implementation, once the driving capacity metric 265 reaches a level considered to be intermediate, all vehicle systems 140 are made available in non-highway environments).
            Regarding to claim 7, Mason discloses work support device according to claim 6, wherein
             a reference value for the performance index with respect to each basic operation is established in accordance with a difficulty of the sensory activity and the physical activity (para [0053], The driving capacity metric can be substantially similar to the driving capacity metric 265, described with reference to FIGS. 2A and 2B. The driving capacity metric can be determined based on collected information from one or more sensors, such as the sensor system 120), and
             the processor is configured with the program to perform operations such that operation as the skill-level calculation unit comprises operation as the skill-level calculation unit configured to calculate the performance index with respect to each basic operation from the reference value by comparing a behavior of the target operator with a preliminarily constructed model behavior and in accordance with a degree of evaluation for a performance of each basic operation of the target operator (para [0046], The comparison module 230 can further include instructions to compare the driving capacity metric 265 to the vehicle system proficiency 250, in light of driving capacity information 260. As described above, the vehicle system proficiency 250 includes inputs or input ranges which can maintain safety and/or control of each of the vehicle systems 140. Thus, the inputs received from the operator 304 can then be compared to the vehicle system proficiency 250 for at least one of the vehicle systems 140. The comparison can be a determination of whether the driving capacity metric 265 falls within or near the vehicle system proficiency 250. In further embodiments, the comparison of the comparison module 230 can be based on proximity to the input or input ranges set by the vehicle system proficiency 250. The comparison of the comparison module 230 can further include statistical measures of the driving capacity metric 265 to the vehicle system proficiency 250).
             Regarding to claim 8, Mason discloses work support device according to claim 1, wherein the processor is configured with the program to perform operations such that operation as the skill-level calculation unit comprises operation as the skill level calculation unit configured to:
            measure an actual period from start to finish of the work step; and calculate the skill level in accordance with a ratio of the measured actual period to a predetermined standard period (para [0042], The vehicle regulation system 170 can collect the driving capacity information 260 over a period of time, such as a period of days, weeks or months. The driving capacity information 260 can include the driving capacity metric 265 for the operator 304. The driving capacity metric 265 can include data points for specific vehicle system 140, based on the operator's performance in the vehicle 100. The above data and information can be collected simultaneously with the environmental information 270, which can used to indicate the result of the actions and observations through association with the driving capacity information 260).
            Regarding to claim 9, Mason discloses work support device according to claim 1, wherein the processor is configured with the program to perform operations such that operation as the second acquisition unit comprises operation as the second calculation In this case, an average might indicate an outlying driving capacity metric 265 for the steering system 143. However, standard deviations or exclusion of outliers in the driving capacity metric 265 can indicate that the operator 304 falls within the vehicle system proficiency 250 as described above).
             Regarding to claim 10, Mason discloses work support device according to claim 1, wherein the processor is configured with the program to perform operations such that operation as the second acquisition unit is configured to:
             store in the database a plurality of pieces of movement data each corresponding to a skilled operator from a plurality of skilled operators capable of suitably accomplishing the work step as the movement data of the model operator (para [0022], The driving capacity metric 265 is information collected by the vehicle regulation system 170 regarding the operator's performance with one or more of the vehicle systems 140. The driving capacity metric 265 can be stored as part of the driving capacity information 260).
            select the movement data of any one of the skilled operators from the plurality of pieces of movement data stored in the database (para [0054], driving capacity metric can include collecting information using one or more sensors, such as the sensor system 120 of the vehicle 100. The driving capacity metric can be stored as part of a database, such as the database 210 of the vehicle 100); and
            acquire the selected movement data of the skilled operator as the movement data of the model operator (para [0043], driving capacity information 260, the driving capacity metric, and/or the environmental information 270 previously stored in the database 210 or in another data store. In this embodiment, the vehicle regulation system 170 can access or retrieve the driving capacity information 260 and/or the environmental information 270, for use in determining the vehicle regulation described herein).
            Regarding to claim 11, Mason discloses work support device according to claim 10, wherein the processor is configured with the program to perform operations such that operation as the second acquisition unit comprises operation as the second acquisition unit configured to select the movement data of the skilled operator spending the least time for achieving the skill level for suitably accomplishing the work step (para [0027], The anticipated behavior 285 can include proper turning, the berth given to other vehicles, maintenance of traction, control under specific driving conditions, action timing, attentiveness, and other safety and vehicle control related factors).
            Regarding to claim 12, Mason discloses work support device according to claim 10, wherein the processor is configured with the program to perform operations such that operation as the second acquisition unit comprises operation as the second acquisition unit configured to select the movement data of the skilled operator whose type is similar to the type of the target operator (para [0045], The above information can be compared with the operator model 280 to create the vehicle system proficiency make a determination of the inputs from a possible operator (e.g., operator 304) which can maintain control and/or safety for each of the system of the vehicle 100, otherwise referred to as the vehicle system proficiency 250).
            Regarding to claim 13, Mason discloses work support device according to claim 10, wherein the processor is configured with the program to perform operations such that The proficiency level 255 of the operator is the operator's competence and proficiency, as determined from the driving capacity metric, for the vehicle systems being considered. The proficiency level 255 of the operator can be determined with regards to an anticipated behavior 285. The anticipated behavior 285 can be a vehicle control behavior, expected by the vehicle regulation system 170, from the operator).
           Regarding to claim 14, Mason discloses work support device according to claim 2, wherein
             the movement data comprises a plurality of feature amounts associated with the movements with respect to the work step (para [0021], Data collected by the sensors about the operator, which can be used in producing the driving capacity information 260, includes facial expressions, gaze, positioning, actions which result in vehicle movement, attentiveness and alertness, and others. As such, the driving capacity information 260 is information related to the driving capacity of an operator and can include the driving capacity metric 265), and
             the processor is configured with the program to perform operations such that operation as the instruction determination unit comprises operation as the instruction determination unit configured to:
            identify one or a plurality of feature amounts exhibiting a large difference between the target operator and the model operator on the basis of the results of comparison(para [0024], The vehicle system proficiency 250 can be individualized to specific vehicles systems or provided generally. In some embodiments, the vehicle system proficiency 250 can be tiered, in that all systems of a specific level are made available, once the operator is determined to have a driving capacity metric 265 which qualifies the operator for that level of access. In other embodiments, the vehicle system proficiency 250 is individually associated, such that the access levels available to the operator are controlled with respect to operator performance with that vehicle system); and
             determine the instruction in accordance with the difference between the target operator and the model operator in each one or the plurality of feature amounts identified (para [0025], The comparison module 230 can further include instructions to compare the driving capacity metric 265 and the vehicle system proficiency 250. Once the vehicle system proficiency 250 has been established, the driving capacity metric 265 can be compared with the vehicle system proficiency 250. The comparison from the comparison module 230 can include qualitative measurements (e.g., the operator is performing steering functions at an "average level") and quantitative measurements (e.g., minimum vehicle system proficiency for access to the steering system is 2.5 out of 10, and the driving capacity metric 265 for the operator is 6.7)).
              Regarding to claim 15, Masonl discloses work support device according to claim 2, wherein the work step comprises a plurality of basic operations, and the processor is configured with the program to perform operations such that operation as the instruction determination unit comprises operation as the instruction determination unit configured to:
             compare the movement data of the model operator with the movement data of the target operator for each basic operation (para [0045], The above information can be compared with the operator model 280 to create the vehicle system proficiency make a determination of the inputs from a possible operator (e.g., operator 304) which can maintain control and/or safety for each of the system of the vehicle 100, otherwise referred to as the vehicle system proficiency 250); and
           determine the instruction with respect to at least one of the plurality of basic operations (para [0046], The comparison can be a determination of whether the driving capacity metric 265 falls within or near the vehicle system proficiency 250. In further embodiments, the comparison of the comparison module 230 can be based on proximity to the input or input ranges set by the vehicle system proficiency 250. The comparison of the comparison module 230 can further include statistical measures of the driving capacity metric 265 to the vehicle system proficiency 250).
           Regarding to claim 16, Masonl discloses work support device according to claim 15, wherein each basic operation comprises at least one cycle of human cognitive information processing,
           the processor is configured with the program to perform operations such that operation as the first acquisition unit comprises operation as the first acquisition unit configured to acquire movement data generated by using a plurality of sensors to measure a sensory activity and a physical activity of the target operator (para [0039], The vehicle 100 can further include internal sensors 315, such as an image capture device 312a and 312b (e.g., a camera or an infrared sensor) and/or one or more audio capture devices 314a and 314b (e.g., microphones or SONAR)); and

            analyze the movement data by evaluating at least one of accuracy, speed, stability and rhythm of each basic operation (para [0022], the driving capacity metric 265 can be a series of measurements related to driving characteristics. The driving capacity metric 265, though inherently related to the vehicle system 140 it was sourced from, can be applicable, directly or indirectly, to each of the vehicle systems 140. Exemplary embodiments of the driving capacity metric 265 include change in position, velocity, acceleration, surging, distance from obstacles, maintenance of lane position and others); and
           calculate the skill level in accordance with results of the evaluation (para [0014], Once the system and methods have determined the operator's skill level (e.g., operator proficiency), the system and methods can then allow for an appropriate level of vehicle interaction and control. In one example, when maximum skill level is determined, the vehicle can permit the maximum spectrum of behavior).
           Regarding to claim 17, Mason discloses work support device according to claim 16, wherein the processor is configured with the program to perform operations such that operation as the skill-level calculation unit comprises operation as the skill-level calculation unit configured to:
           calculate a performance index for each basic operation in accordance with the results of evaluation (para [0022], The driving capacity metric 265 is information collected by the vehicle regulation system 170 regarding the operator's performance with one or more of the vehicle systems 140. The driving capacity metric 265 can be stored as part of the driving capacity information 260. The driving capacity metric 265 can be expressed numerically, such as a series of numbers or ranges which indicate some portion of the operator's performance regarding one or more systems); and
          calculate the skill level by adding together the performance indexes for the basic operations (para [0030], the proficiency level 255 can be either tiered or individually-associated implementations. In a tiered implementation, the proficiency level for one or more vehicle systems 140 is generalized into a skill range, such as a skill range from novice to expert. In one example of a tiered implementation, once the driving capacity metric 265 reaches a level considered to be intermediate, all vehicle systems 140 are made available in non-highway environments).
           Regarding to claim 18, Mason discloses work support device according to claim 17, wherein
           a reference value for the performance index with respect to each basic operation is established in accordance with difficulty of the sensory activity and the physical activity (para [0053], The driving capacity metric can be substantially similar to the driving capacity metric 265, described with reference to FIGS. 2A and 2B. The driving capacity metric can be determined based on collected information from one or more sensors, such as the sensor system 120), and
            the processor is configured with the program to perform operations such that operation as the skill-level calculation unit comprises operation as the skill-level calculation unit configured to calculate the performance index with respect to each basic operation from the reference value by comparing a behavior of the target operator The comparison module 230 can further include instructions to compare the driving capacity metric 265 to the vehicle system proficiency 250, in light of driving capacity information 260. As described above, the vehicle system proficiency 250 includes inputs or input ranges which can maintain safety and/or control of each of the vehicle systems 140. Thus, the inputs received from the operator 304 can then be compared to the vehicle system proficiency 250 for at least one of the vehicle systems 140. The comparison can be a determination of whether the driving capacity metric 265 falls within or near the vehicle system proficiency 250. In further embodiments, the comparison of the comparison module 230 can be based on proximity to the input or input ranges set by the vehicle system proficiency 250. The comparison of the comparison module 230 can further include statistical measures of the driving capacity metric 265 to the vehicle system proficiency 250).
            Claim 19 is written in method and contains the same limitations found in claim 1 above, therefore, is rejected by the same rationale.
            Claim 20 is written in computer-readable medium and contains the same limitations found in claim 1 above, therefore, is rejected by the same rationale.



          
                                                            Conclusion
9.          Claims 1-20 are rejected.

            Bittmann (US 2020/0005222) discloses the system performs operations including receiving activity data from a plurality of sensors associated with a plurality of workers, the activity data comprising location information of the plurality of sensors within an area and a quantity of steps walked by the plurality of workers.
            Dolsma et al. (US 2019/0228673) disclose a system for administering, evaluating, and monitoring a subject's compliance with task performance requirements within an action programmed comprising optical sensors for capturing subject's facial expression, eye movements, point-of-gaze, and head pose of a subject during a compliance evaluation and monitoring session.
             Awiszus et al. (US 2017/0374436) disclose a system includes an article of personal protective equipment (PPE) having at least one sensor configured to generate a stream of usage data.
             Wrigg (US 2018/0169470) disclose systems and methods that make use of computer implemented technology to enable analysis of physically-performed skills, for example to enable training of a subject (such as a person, a group of persons, or in some cases groups of persons).
             Mettler May (US 2017/0061817) disclose a movement augmentation system that provides various forms of feedback, including real-time and post -performance for training and rehabilitation.


11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
February 11, 2021